By the Court:
By sections three hundred and thirty-eight and three hundred and forty-two of the Practice Act, an appeal from an order not in itself erroneous upon its face must be supported by a statement. „ The only exception to this rule is found in section three huiylred and forty-three, by which it is provided that when the order is based upon affidavits filed the statement is to be omitted and the affidavits annexed to the order instead of the statement. This rule has been followed here ever since the case of Haggin v. Clark, 28 Cal. 142, and has been repeated and applied uniformly in cases too numerous to mention. The prescribed practice not having been pursued in this case, we cannot consider the errors alleged by the appellants.
Order affirmed.